Citation Nr: 0703065	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-12 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from February 1985 to 
February 1988.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada which denied the 
appellant's claim of entitlement to service connection for 
Hepatitis C (HCV).

In January 2006, a Board hearing was held at the RO before 
the undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The appellant has testified that he experienced accidental 
needle sticks and exposure to blood in the course of his 
duties in the military.  In VBA Fast Letter 04-13, it is 
noted that "occupational exposure to HCV may occur in the 
health care setting through accidental needle sticks.  A 
veteran may have been exposed to HCV during the course of his 
or her duties as a military corpsman, a medical worker, or as 
a consequence of being a combat veteran."  The RO has denied 
the appellant's claim for service connection for Hepatitis C 
based on its finding that the appellant's history of 
intranasal cocaine use was the only established risk factor 
of record.  The RO conceded that the appellant was a medical 
specialist in service, but never took any steps to ascertain 
exactly what his duties were while in active service nor did 
the RO obtain any description of the appellant's in-service 
military occupational specialty (MOS), 91A.  The RO did not 
discuss whether or not someone with an Army Expert Field 
Medical Badge would have been exposed to blood in service.  
It does not appear that the RO made any attempt to verify any 
incident described by the appellant by contacting the United 
States Army and Joint Services Records Research Center 
(JSRRC) (formerly the United States Armed Services Center for 
Research of Unit Records (USASCRUR)).

The appellant's service personnel records are deemed to be 
within the control of the government and should have been 
included in the record in their entirety, including 
performance evaluation reports, as they may be determinative 
of the claim.  Therefore a remand is necessary for the 
purpose of obtaining seeking after such records.  See Bell v. 
Derwinski, 2 Vet. App. 492 (1992).  The relevant service 
personnel records from the Army, February 1985 to February 
1988, should be obtained and associated with the claims file.

These considerations require a search for relevant military 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

For these reasons, this case is REMANDED for the following 
development:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006) and any other 
applicable legal precedent is completed.  
In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate his 
claim and of what part of such evidence 
he should obtain, and what part VA will 
yet attempt to obtain on his behalf, 
including VA records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran should also be told to 
provide any evidence in his possession 
pertinent to his claim.  38 C.F.R. 
§ 3.159 (2006).

2.  The AMC/RO should take appropriate 
steps to secure all Army personnel and 
performance evaluation records or 
alternative records for the veteran 
through official channels or any other 
appropriate source, including the 
appellant.  Any and all records obtained 
should be associated with the claims 
file.  If there are no records, the RO 
should so specifically find and the 
documentation used in making that 
determination should be set forth in the 
claims file.

3.  The AMC/RO should review the 
appellant's personnel records and, with 
assistance from the appellant as needed, 
ascertain his unit during each incident 
of blood exposure described in the 
January 2006 hearing transcript and then 
take appropriate steps to secure all Army 
unit records or alternative records for 
any identified mission or training 
exercise through official channels, 
including the United States Army and 
Joint Services Records Research Center 
(JSRRC), or any other appropriate agency 
for verification of the alleged events in 
service involving injury to service 
personnel.  To the extent there is an 
attempt to obtain any of these records 
that is unsuccessful, the claims files 
should contain documentation of the 
attempts made.  The veteran and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

4.  The AMC/RO should obtain information 
from the Army or other appropriate agency 
concerning the duties of a soldier with 
an MOS of '91A' between February 1985 and 
February 1988.  Likewise, the AMC/RO 
should obtain information concerning the 
likelihood that a soldier with an Army 
Expert Field Medical Badge would have 
engaged in direct patient care that 
involved contact with blood or other 
bodily fluids between February 1985 and 
February 1988.

5.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

6.  Thereafter, the AMC/RO should arrange 
for the appellant's records to be 
reviewed by a physician with expertise in 
infectious diseases.  The reviewer should 
be provided with the appellant's claims 
file, including any records obtained 
pursuant to the above development, and a 
copy of this remand.  The reviewer should 
render an opinion as to the etiology and 
onset date of the HCV infection.  

The reviewer must list and discuss all 
documented risk factors for the 
appellant; the reviewer should rank order 
the documented risk factors relative to 
the probability that any current 
confirmed Hepatitis C infection is 
etiologically related to the risk factor.  
In particular, the reviewer should 
address the appellant's in-service 
medical occupation activities, his post-
service alcohol and substance abuse, his 
medical and dental history and his 
social/sexual history.

Specifically, the reviewer is requested 
to provide an opinion as to whether any 
currently documented Hepatitis C is 
related to the appellant's period of 
military service from February 1985 to 
February 1988.  The basis of the opinion 
should be included in the document 
containing the opinion.

If a physical examination or additional 
history is needed before an opinion can 
be rendered, the AMC/RO should arrange 
for said examination to occur.

7.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate the issue, especially in light 
of any newly received military records, 
that development should be accomplished.

8.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reviewer report.  If the report does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned to the providing 
physician for corrective action.

9.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's 
Hepatitis C service connection claim.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
service connection issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



